Citation Nr: 1115105	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  10-11 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent from July 29, 2004, 20 percent from July 17, 2008, and 60 percent from July 27, 2009, for service-connected hepatitis B and C with liver complications.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel

INTRODUCTION

The Veteran had active military service from March 1969 to December 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, which granted service connection for hepatitis B and C with liver damage (implementing a July 2007 Board decision) and assigned a 10 percent rating, effective July 29, 2004.  The claims file subsequently was returned to the Regional Office (RO) in Houston, Texas.  In November 2009, the RO granted staged increased ratings of 20 percent for hepatitis B and C, effective July 17, 2008, and 60 percent, effective July 27, 2009.  The Veteran has indicated that he is not satisfied with these ratings.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO also granted entitlement to a total disability rating based on individual unemployability (TDIU) in November 2009, effective from August 4, 2009.

The RO characterized the issue as only entitlement to an increased rating for hepatitis B and C with liver complications in excess of 20 percent, effective July 17, 2008, and 60 percent, effective July 27, 2009.  However, the Veteran actually appealed the initial 10 percent rating, effective July 29, 2004, and has stated that he wants a 100 percent rating dating back to 2004.  Thus, all three rating periods are before the Board.

In January 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.  A transcript is of record.

The Veteran testified that he actually only had hepatitis B, and not C.  The record actually shows evidence of a hepatitis C diagnosis, as well as hepatitis B.  The rating criteria for both disabilities are the same.  Therefore, whether or not the disability is characterized as hepatitis B or C does not affect the disability rating.

The issue of entitlement to an increased initial evaluation higher than 70 percent, effective after the appeals period noted on the first page of this decision, for hepatitis B and C with liver complications resulting in a liver transplant is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

1.  Effective from July 29, 2004, to July 17, 2008, the Veteran's hepatitis is shown to have caused daily fatigue and malaise and require continuous medication.  

2.  Effective from July 17, 2008, to July 27, 2009, the Veteran's hepatitis is shown to have caused daily fatigue, malaise, and require continuous medication; he also had some right upper quadrant pain and one episode of mild encephalopathy; and MRI readings showed mild portal hypertension, mild upper abdominal adenopathy, and mild splenomegaly; ultrasound, CT, and MRI reports of the abdomen also showed a hypervascular lesion in the liver suspicious for hepatocellular carcinoma, and there was radiographic evidence consistent with hepatocellular carcinoma though metastatic disease was doubted by the treating physician; there is no probative evidence of a diagnosis of hepatocellular carcinoma.

3.  Effective from July 27, 2009, the Veteran's hepatitis is shown to cause daily fatigue and malaise and require continuous medication; he also has had at least two episodes of hepatic encephalopathy, portal hypertension, right upper quadrant pain, arthralgia, and continued findings of suspicious nodules in the liver on laboratory studies with no probative evidence of a diagnosis of hepatocellular carcinoma


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, for service-connected hepatitis B and C with liver complications have been met, effective July 29, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345, 7354 (2010).

2.  The criteria for an evaluation of 50 percent, but no higher, for service-connected hepatitis B and C with liver complications have been met, effective July 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345, 7354 (2010).

3.  The criteria for an evaluation of 70 percent, but no higher, for service-connected hepatitis B and C with liver complications have been met, effective July 27, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Codes 7312, 7345, 7354 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or SSOC.  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

In August 2004 VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA. The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  

The Board finds that the content of the letter provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the September 2007 and November 2009 rating decisions, February 2010 SOC, and October 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided him with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

In addition, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Veteran was provided with notice of this information in a letter dated in March 2006 that was sent to him.  

With regard to VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), private treatment records, and VA treatment records.  The Veteran also was afforded VA examinations in May 2006 and February 2010, which addressed the disability on appeal.  The Veteran testified that he was not satisfied by the VA examinations provided.  Specifically he felt that they were so cursory that he did not even remove his coat and that the examiners were rude to him.  The Board acknowledges the Veteran's complaints.  Nonetheless, even though the Veteran might not have had an extensive physical examination and did not appreciate the attitudes of the examiners, the examination reports obtained contain sufficient information to decide the issues on appeal.  The Veteran's extensive private treatment records also contain sufficient information for the Board to make a decision in this case.  Thus, further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA, as to the issues decided in the present decision.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the Veteran.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two evaluations shall be assigned, the higher evaluation will be assigned of the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against an adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999).  Also, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

By way of history, the Veteran filed a service connection claim for hepatitis that was received by the RO on July 29, 2004.  The RO originally denied the claim.  However, the Veteran appealed the RO's decision to the Board, which granted service connection for hepatitis B and C with liver damage in July 2007.  The AMC subsequently issued a rating decision in September 2007 implementing the grant of service connection for hepatitis B and C and assigning a 10 percent rating, effective from July 29, 2004.  

The Veteran appealed the AMC's rating.  In November 2009, the Houston RO assigned an increased rating of 20 percent for hepatitis B and C with liver damage, effective July 17, 2008, and a 60 percent rating, effective July 27, 2009.  The RO also granted entitlement to a TDIU, effective August 4, 2009, based in part on evidence received that the Veteran was no longer working.  

The Veteran is not happy with the ratings assigned.  He asserts that he met the criteria for a 100 percent rating back in 2004.  Alternatively, he asserts that he should receive a 100 percent rating in November 2009, as he indicates that this was the date he was diagnosed with liver cancer.

The Veteran's hepatitis is rated under 38 C.F.R. § 4.115a, Diagnostic Code (DC) 7345, for chronic liver disease without cirrhosis (including hepatitis B, chronic active hepatitis, autoimmune hepatitis, hemochromatosis, drug-induced hepatitis, etc., but excluding bile duct disorders and hepatitis C).

A 10 percent rating for chronic liver disease without cirrhosis requires intermittent fatigue, malaise, and anorexia, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12- month period.

A 20 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period

A 40 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least four weeks, but less than six weeks, during the past 12-month period.

A 60 percent rating for chronic liver disease without cirrhosis requires daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve- month period, but not occurring constantly. 

A 100 percent rating for chronic liver disease without cirrhosis requires near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain. 

Note (1) under DC 7345 notes to evaluate sequelae, such as cirrhosis or malignancy of the liver, under an appropriate diagnostic code, but do not use the same signs and symptoms as the basis for evaluation under DC 7354 (for hepatitis C) and under a diagnostic code for sequelae (See § 4.14.).  38 C.F.R. § 4.112 (2010).

Note (2) under Diagnostic Code 7345 defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  Further, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  Id.  

Finally, Note (3) provides that hepatitis B infection must be confirmed by serologic testing in order to evaluate it under Diagnostic Code 7345.  Id.

Hepatitis C is rated under 38 C.F.R. § 4.114, Diagnostic Code 7354, which is the same criteria for hepatitis B. 

DC 7312 provides ratings for cirrhosis of the liver, primary biliary cirrhosis, or cirrhotic phase of sclerosing cholangitis.  Cirrhosis with symptoms such as weakness, anorexia, abdominal pain, and malaise is rated 10 percent disabling.  Cirrhosis with portal hypertension and splenomegaly, with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss, is rated 30 percent disabling.  Cirrhosis with history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 50 percent disabling.  Cirrhosis with history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy (erosive gastritis), but with periods of remission between attacks, is rated 70 percent disabling.  Cirrhosis with generalized weakness, substantial weight loss, and 

persistent jaundice, or; with one of the following refractory to treatment: ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis), is rated 100 percent disabling.  

A Note to Diagnostic Code 7312 provides that, for rating under DC 7312, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present. 38 C.F.R. § 4.114.

Malignant neoplasms of the digestive system, exclusive of skin growths, are rated as 100 percent disabling under 38 C.F.R. § 4.114, Diagnostic Code 7343.  A Note to DC 7343 provides that a rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuing such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of § 3.105(e) of this chapter.  If there has been no local recurrences or metastasis, rate on residuals.

For purposes of evaluating disabilities in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  The term "inability to gain weight" means that there has been substantial weight loss with inability to regain it despite appropriate therapy.  "Baseline weight" means the average weight for the two-year period preceding onset of the disease. 38 C.F.R. § 4.112.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7312, 7343, 7345, and 7354, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation. 38 C.F.R. § 4.114.


III.  Facts

An August 2005 private liver biopsy report shows a diagnosis of cirrhosis, chronic hepatitis (clinical history of hepatitis B virus infection).  It was negative for malignancy.  Hepatitis C virus infection could not be completely excluded.  Correlation with clinical data including serology studies was essential.

An August 2005 private abdominal ultrasound report shows status post cholecystectomy, but otherwise a normal abdominal ultrasound.

A September 2005 statement from one of the Veteran's private physicians, Dr. L, notes that the Veteran had a diagnosis of hepatitis B with cirrhosis.  He was being treated with adefovir.  

In May 2006, a private ultrasound of the upper abdomen shows status post cholecystectomy and possible fatty infiltration of the liver; negative otherwise.

The Veteran underwent VA examination in May 2006.  His history was noted, including his diagnosis of hepatitis B, which first came up when the Veteran was attempting to donate blood.  Liver evaluation in 2000 had revealed abnormal liver function tests and the Veteran was told he had hepatitis C and hepatitis B, and a biopsy of the liver revealed cirrhosis.  He said that he drinks two beers a day and that this led to his abnormal liver function studies.

On physical examination, the Veteran was in no acute distress and was alert and cooperative throughout the examination.  He weighed 200 pounds on a six foot three inch frame and the examiner noted parenthetically that there was "indeed no wasting."  On examination of the abdomen, there was no tenderness or organomegaly.  The abdomen appeared normal.  There also were no ascites present or evidence of portal hypertension.  On general examination, there were no other signs of liver disease noted including jaundice, palmar erythema, or spider angiomata.  There also was no evidence of malnutrition or muscle wasting.  On diagnostic and clinical studies, a hepatitis B core antibody was positive.  Hepatitis B surface antibody was 0.  Hepatitis C antibody was positive.  Hepatitis A was negative.  Hepatitis B surface antigen was positive.  He also had abnormal liver function studies.  The diagnosis was hepatitis B and C, proven by laboratory studies.

A January 2007 medical record from the Veteran's private physician, Dr. L, notes that the Veteran was referred for evaluation of hepatitis B.  He had a remote liver biopsy from 1998 with grade 11/18 and stage 5/6 liver disease.  His current biopsy showed stage 6/6 and 6/18.  He was doing well with no symptoms.  He had been on entecavir and was on month 17 of antiviral therapy.  The impression was chronic hepatitis B, replication status was ongoing, and cirrhosis by biopsy.  Dr. L recommended that the Veteran take baraclude for the long-term given the risk of decompensation on a flare of disease coming off therapy.  There was a 1 to 4 percent chance of liver cancer or decompensated cirrhosis in that setting.  It was also recommended that he get hepatocellular cancer screening given that hepatitis B surface antigen had a higher than average risk for hepatocellular cancer.

A February 2008 letter from the Veteran's private physician, Dr. L, notes that the Veteran had chronic hepatitis B.  It was also noted that a liver biopsy done in August 2005 showed stage 6/6 fibrosis (cirrhosis).  Without treatment, this condition could eventually result in cirrhosis, decompensation, hepatocellular carcinoma, and death.  (There was a 1 to 4 percent chance per year of complications such as decompensation and hepatocellular carcinoma.)  It was noted that the Veteran began treatment with bariclude (entecavir) in 2005 and would be on it indefinitely.

The Veteran's co-worker submitted a letter in March 2008 noting that he had witnessed the overuse of sick leave due to his hepatitis with cirrhosis of the liver.  He would become very weak and tired and had to leave work to go home.  An attached earnings and leave statement dated in December 2007 noted that the Veteran had used 136 hours of sick leave that year and 7.13 hours that pay period.

Dr. L submitted a medical evaluation dated on July 17, 2008, noting that the Veteran was being seen on follow-up evaluation for hepatitis B.  He had a remote liver biopsy from 1998 with grade 11/18 and stage 5/6 liver disease.  His current biopsy showed stage 6/6 and 6/18.  He was doing well with no symptoms.  He was on entecavir and on month 35 of antiviral therapy.  The impression was chronic hepatitis B, replication status ongoing, and cirrhosis by biopsy.  For his alternating diarrhea and constipation, citrocel was discussed.  Also fatigue related to hepatitis B cirrhosis made working difficult, as he had increasing fatigue and malaise that impacted his daily functioning.

A February 2009 private ultrasound of the abdomen shows an impression of cirrhotic liver morphology; splenomegaly; and notes that further screening for hepatocellular carcinoma with hepatitis and cirrhosis was recommended with abdominal magnetic resonance imaging (MRI) with and without contrast if desired.

A June 2009 private computed tomography (CT) of the abdomen with and without contrast shows an impression of cirrhosis with portal hypertension; and notes a 9.8 x 8.8 mm hypervascular nodule in segment II of the liver.  The lesion was noted to be suspicious and it was recommended that further characterization of this nodule with an abdominal MRI with and without contrast be performed.  It was further noted that it would be a difficult nodule to percutaneously biopsy at that time.

A June 2009 private follow-up treatment report notes that the Veteran was on month 48 of antiviral therapy and was doing well.  Medications included aciphex, bariclude, aspirin, multivitamin, and tramadol.  On physical examination, he was well-developed and well-nourished and alert and oriented.  The skin showed no evidence of jaundice.  The abdomen showed no evidence of ascites and there were no masses palpable or tenderness.  His height was 75 inches, and weight was 196.

A July 9, 2009, liver disease/transplant clinic note signed by another private physician, Dr. P-V, shows the Veteran was being seen for management of newly diagnosed 2.3-cm liver lesion meeting radiographic criteria for hepatocellular carcinoma; end-stage liver disease secondary to chronic hepatitis B induced cirrhosis; management of hepatic encephalopathy; and hypertension.  It was noted that the Veteran's chronic hepatitis B induced cirrhosis had been manifested by mild hepatic encephalopathy and fatigue but the Veteran had denied any severe ascites, upper gastrointestinal bleeding from variceal source, or spontaneous bacterial peritonitis.  During hepatoma screening, the Veteran had been found to have a new 2.3-cm liver lesion highly suggestive of a hepatocellular carcinoma, and therefore, the Veteran was returned to the clinic for further diagnostic and management considerations for this previously mentioned liver tumor.  Since the last visit to the clinic approximately three months ago, the Veteran had been found to have this 2.3-cm arterially enhancing lesion on the right lobe of the liver with portal washout, which met radiographic criteria for hepatocellular carcinoma.  He was asymptomatic and this was discovered during hepatoma screening.  He was known to have nodular lesions in the past but none of these had met the radiographic criteria for hepatocellular carcinoma.  He had not undergone a metastatic work-up at that time.  

From the end-stage liver disease secondary to chronic hepatitis B perspective, the Veteran again had mild decompensation, manifested mostly by hepatic encephalopathy, for which he was on a lactulose monotherapy with occasional breakthroughs about once a month.  He had no severe edema or ascites, and was therefore not on any diuretic therapy.  Regarding portal hypertension, he had no prior history of upper gastrointestinal bleeding.  Currently, he denied any hematemesis or melena.  His performance status was good; he was able to perform activities of daily living without major limitations.  He complained of fatigue but no fevers.  He had no sclera jaundice.  He had occasional constipation and right upper quadrant discomfort but no nausea, vomiting, hematemesis, or melena.  

On physical examination, the Veteran appeared anxious.  He weighed 205 pounds.  Examination of the eyes showed no scleral jaundice.  There was trace edema in his bilateral lower extremities.  The abdomen was obese but soft.  There were minimal ascites; and no ventral hernias.  On examination of the skin, there was some stigmata of chronic liver disease.  MRI liver images with intravenous contrast dated in June 2010 showed that the liver appeared cirrhotic and there was a stigmata of portal hypertension.  There was an arterially enhancing lesion of 2.3 cm in its maximum diameter.  The portal vein appeared open.  

On the assessment and plan, it was noted that with respect to the 2.3-cm hepatic lesion with radiographic features meeting criteria for hepatocellular carcinoma, they would proceed with metastatic work-up which would consist of a chest CT without contrast.  Due to the size of the lesion, Dr. P-V found that it was extremely unlikely that the Veteran would have metastatic disease.  In addition, the Veteran would be worked up expeditiously towards listing for deceased donor liver transplantation due to the fact that the lesion met the so-called Milan criteria and he was eligible for hepatoma exemption points as per "UNOS policy."  Regarding the hepatic encephalopathy, this was currently satisfactorily controlled with lactulose; there were no changes at that time.  The Veteran was to continue on baraclude medication as lifelong therapy for his chronic hepatitis B virus infection.  The Veteran also was to return to the clinic on July 22, 2010 for laparascopic versus open ablation of the liver tumor.

A July 13, 2009, private liver pre-treatment nursing assessment notes that a malignant tumor was diagnosed.  

A July 13, 2009, private MRI report shows an impression of hypervascular lesion/lesions seen within segment 2/3 of the liver.  It was noted that, while that might represent dysplastic nodule/nodules, hepatocellular carcinoma could not be excluded.  There also were cirrhotic changes of the liver and mild portal hypertension; mild upper abdominal adenopathy; and mild splenomegaly.

On July 22, 2009, a private liver ultrasound showed no definite abnormality.  The liver was cirrhotic without definite lesion or biopsy.  Given the Veteran's cirrhotic state and MRI and CT findings, follow-up three-phase CT scan was recommended in three months to document stability of findings and that there was no developing lesion to biopsy.

A July 27, 2009, letter from Dr. L notes that the Veteran had been under his care for liver disease since September 2005 and was found to have hepatitis B-induced cirrhosis and was started on entecavir to suppress his viral load to undetectable in the hopes of keeping his liver diseases stable.  He was now experiencing both, symptoms and objective findings, of complications of liver disease that rendered him unable to work as a mail carrier.  He had progressive fatigue based on his liver disease, which had limited his daily functioning.  More recently, he had difficulty concentrating with altered sleep/wake cycles, which were typical manifestations of hepatic encephalopathy.  Additionally, they had found a mass in his liver, which they were evaluating to determine if this was a hepatocellular carcinoma.  Given these complications of liver disease his ability to be productive in the workplace had probably declined to the point where he should be considering cessation of his daily job.

In August 2009, a private liver disease/ transplant clinic consultation signed by Dr. P-V notes that the Veteran had a newly found liver lesion that was suspicious for hepatocellular carcinoma.  The history noted was that the Veteran had chronic hepatitis B virus-induced cirrhosis.  Due to his risk factors a triple phase CT of the liver was ordered in June 2009.  An incidental 1 x 1 cm enhancing lesion was found located to the left lobe of the Veteran's liver.  He was asymptomatic regarding the liver mass.  Two weeks later, he underwent an MRI of his liver and the previously found 1cm enhancing lesion was described to have a 4cm diameter.  The liver also was described as cirrhotic.  Based on these findings, an ultrasound-guided biopsy of the lesion was requested.  In July 2009, the Veteran underwent a liver ultrasound and the lesion was not seen so the procedure was aborted.  The Veteran was now being seen at the liver disease clinic for further diagnostic and therapeutic recommendations.  He did not have any encephalopathy.  Although, regarding portal hypertension, the Veteran had varices, but had never experienced an episode of upper gastrointestinal bleeding and had no ascites.  From the functional perspective, the Veteran had no limitation of his physical activities.  He denied any significant weight gain or loss, or anorexia.  He had no jaundice.  He had minimal abdominal discomfort with no nausea, vomiting, ascites, hematemesis, or melena.  

On physical examination, he was in no acute distress.  His height was 75 inches and his weight was 196.  He had no scleral jaundice.  His abdomen was obese but soft.  There was no tenderness on palpation.  He had no splenomegaly, hepatomegaly, or abdominal masses.  CT and MRI images dated in June and July 2009 were reviewed.  On the CT with triple phase, the liver surface looked nodular suggestive of cirrhosis.  There were no ascites.  There was a 1cm arterial enhancing lesion on segment three of the liver at the level of the falciform ligament.  There was no evidence of portal or hepatic arterial enhancement, although there appeared to be only one discrete mass measuring approximately 1cm.  Reports of an upper endoscopy performed by Dr. L were reviewed and there was evidence of esophageal varices; no other pathology was documented.

The impression included newly found arterial enhancing lesion in the setting of hepatitis B induced cirrhosis.  This was concerning for hepatocellular carcinoma, however, there was a radiologic imaging discrepancy on the actual size of the lesion.  The differential diagnosis included dysplastic nodule versus early hepatocellular carcinoma due to the risk factors of hepatitis B-induced cirrhosis.  They requested a short-term follow-up MRI study of the liver to assess any progression of the liver lesion.  The impression also included chronic hepatitis B \-induced cirrhosis, well compensated with no encephalopathy or recent evidence of upper gastrointestinal bleeding or ascites.  The Veteran was to continue entecavir therapy under the supervision of Dr. L.  

Dr. P-V submitted a letter in August 2009 noting that the Veteran had undergone multiple procedures to rule out liver cancer but that a definite diagnosis was still unclear at that time.  The Veteran would need to return in two months for follow-up testing.  He was unable to work at that time.

The Veteran submitted a copy of his Advanced Sick Leave Authorization from the US Postal Service noting that his sick leave began August 8, 2009, and ended November 13, 2009. 

Dr. P-V submitted another letter dated in November 2009 noting that the Veteran had developed cirrhosis as a complication of chronic hepatitis B and experienced hepatic encephalopathy that severely impaired his physical and cognitive capabilities on a daily basis.  In addition he had developed at least one liver nodule that they were currently following with radiologic imaging studies to determine the possibility of malignant transformation.  He had been instructed to cease working and driving immediately.

A third physician, Dr. G, submitted a December 2009 letter noting that the Veteran had been a patient at their practice since December 1993 and was diagnosed with hepatitis B at that time.  A liver biopsy in 1998 revealed significant liver scarring and a subsequent repeat liver biopsy showed full-blown cirrhosis.  In 2004, the Veteran was treated for hepatitis B.  At that time, he had fairly constant debilitating symptoms such as malaise, nausea, vomiting, and fatigue.  He also had arthralgias of his joints and upper abdominal pain.  He continued to remain on therapy but his disease was probably progressive.  He was aware that liver cell cancer was a known complication of cirrhosis and had remained in a monitoring status.  Dr. G stated that he did not believe the Veteran's clinical situation would improve, since his liver disease was fairly end-stage and due to his symptoms he did not believe he was able to work.  Dr. G also noted that he would classify the Veteran as fully disabled.

Dr. L. submitted a letter in December 2009 noting that the Veteran had been under his care for liver disease since 2004 and was found to have hepatitis B-induced cirrhosis and was treated.  At that time, he had near constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  Additionally, they had recently found a mass in his liver, which was found to be hepatocellular carcinoma.  Given these complications of liver disease, his ability to be productive in the workplace had declined to the point where he should be considering cessation of his daily job.

A December 2009 MRI report notes findings consistent with the Veteran's known cirrhosis with cirrhotic appearing liver and splenomegaly.  There were no significant ascites.  The contrast enhanced images demonstrated that the 9mm focus in the left lob of the liver was relatively stable in size.  However, there were at least two other small foci of enhancement, measuring 8mm and 4mm, which might represent regenerated nodules.  The impression was persistent findings of cirrhosis and portable hypertension.  There were at least three tiny foci of hyperenhancement in the liver, as above.  There were several nodules within the liver that were more prominent on delayed phase imaging suggesting regenerative nodule formation.  Continued surveillance was recommended.

The Veteran underwent VA examination in February 2010.  The problem was noted as hepatitis B and C with liver damage, currently claimed as liver cancer.  The date of onset was 1993.  The Veteran stated that approximately one year before he was noted to have changes in his laboratory studies and had a CT and MRI of the liver in June and July 2009, with the latter demonstrating a 1cm discrete mass.  The mass had not been biopsied.  The course since onset was progressively worse.  He was taking baraclude daily.  He also reported daily incapacitating episodes within the last 12-month period.  Current symptoms included near constant fatigue and malaise and intermittent nausea.  He also had right upper quadrant and abdominal pain.  There was no vomiting, anorexia, abdominal distention, or jaundice.  There also were no extra-hepatic manifestations of the Veteran's liver disease.  There was no history of portable hypertension or significant cirrhosis or malignancy history.

On physical examination, there was no evidence of malnutrition.  The Veteran weighed 202 pounds.  The abdominal examination was normal.  There was no evidence of portal hypertension or other signs of liver disease.  On employment history, it was noted that the Veteran had retired in July 2009 due to physical problems associated with his liver condition.  The diagnosis was chronic hepatitis B with secondary cirrhosis with no clear diagnosis of malignancy at that time.  The examiner noted that the MRI report of July 2009 mentioned a 1cm enhanced massed in the liver and went on to give a differential diagnosis of what it could be based on radiographic appearance.  The examiner noted that, in essence, the MRI report was basically saying this could be a malignant lesion but it also lists other possibilities.  The examiner found that this, however, was not diagnostic of any specific condition.  The examiner further stated that the diagnosis of cancer in the liver would have to be made by tissue diagnosis, and as far as can be determined from review of the records, there had been no biopsies of the liver that had shown signs of malignancy.

An August 2010 VA treatment record notes that the Veteran stated that he had been diagnosed with liver cancer by an outside liver transplant team.

In September 2010, Dr. P-V submitted a letter noting that the Veteran was diagnosed with a liver tumor and underwent radiofrequency ablation in July 2010.  He was currently being evaluated for a liver transplant.

The Veteran testified at the January 2011 Board hearing that his fatigue, periodic bouts of vomiting, and alternating diarrhea with constipation started in 1990s.  He said that his doctor, Dr. G, wrote a letter saying he should retire and that his hepatitis had a profound effect on him in 2004.  He was able to work at that time because accommodations were made.  But he ended up using all of his sick leave and annual leave working for the US Post Office, typically taking one to two days at a time.  He complained of joint pain, losing weight, and having no muscle tissue.  He also stated that he had encephalopathy, which impaired his ability to make decisions and for this reason he medically retired from the Post Office.  He reported that he stopped working in July 2009.

IV.  Analysis

The medical evidence from July 29, 2004, to July 17, 2008, shows a diagnosis of cirrhosis, chronic hepatitis B and laboratory studies consistent with hepatitis C.  Abdominal ultrasounds were normal other than a possible fatty infiltration and a history of gallbladder removal.  He did not have weight-loss, anorexia, or other evidence of malnutrition.  His abdomen was not tender and there was no organomegaly, which would include the liver.  There were no ascites present or evidence of portal hypertension.  There also were no other signs of liver disease noted including jaundice, palmar erythema, or spider angiomata.  He was treated with adefovir, entecavir, antiviral therapy, baraclude, and reportedly was doing well with no symptoms.  

A statement submitted in December 2009 from the Veteran's private physician, Dr. G, notes, however, that in 2004 the Veteran had fairly constant debilitating symptoms such as malaise, nausea, vomiting, and fatigue.  He also had arthralgias of his joints and upper abdominal pain.  Dr. L also submitted a statement in December 2009 noting that the Veteran had been under his care for liver disease since 2004 and at that time had near constant debilitating symptoms, such as fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain.  The Veteran further testified that he had had fatigue and bouts of vomiting, and diarrhea alternating with constipation since the 1990s.

These findings are more consistent with the criteria for a 20 percent rating under Diagnostic Code 7345.  While the Veteran does not have anorexia, he is shown to have daily fatigue and malaise, and requires continuous medication.  Even though the December 2009 statements used the term "near constant" to describe the severity of the Veteran's symptoms, which is one of the criteria for a 100 percent rating under DC 7345, medical records contemporaneous to the period between July 29, 2004, and July 17, 2008, show more mild symptoms, which are closer to the criteria for a 10 percent rating.  Specifically, physical examination in May 2006 showed that the Veteran was in no acute distress, was alert and cooperative throughout the examination; there was no abdominal tenderness, organomegaly, ascites, or evidence of portal hypertension; there were no other signs of liver disease noted including jaundice, palmar erythema, or spider angiomata; there also was no evidence of malnutrition or muscle wasting.  Thus, the December 2009 statements are inconsistent with the record.  However, given the medical reports of severe symptomatology in December 2009 during the relevant time frame and the Veteran's testimony at the January 2011 Board hearing, all reasonable doubt is resolved in the Veteran's favor that his symptomatology actually more closely approximated the criteria for a 20 percent rating rather than a 10 percent rating, effective July 29, 2004.

A rating higher than 20 percent also is not warranted under Diagnostic Code 7345, because there were no findings of minor weight loss or hepatomegaly.  Even though the Veteran testified at the time of the January 2011 hearing that he was losing weight, the medical evidence effective from July 29, 2004, to July 17, 2008, shows that there was no evidence of malnutrition, as the Veteran weighed 200 pounds on a six foot three inch frame and the VA examiner noted parenthetically that there was "indeed no wasting."  He had no organomegaly, which would include the liver.  He reportedly had symptoms of fatigue, malaise, nausea, vomiting, arthralgia, and right upper quadrant pain, which resulted in him having to miss days of work and use up all of his leave, which is comparable to an "incapacitating episode" under DC 7345 Note (2).  However, the Veteran does not say, nor does the record show, that he missed four weeks at one time during the time period from July 29, 2004, to July 17, 2008.  He testified that he would take off one to two days at a time. 
An earnings and leave statement dated in December 2007 noted that the Veteran had used 136 hours of sick leave that year (approximately six days) and 7.13 hours that pay period.

A rating higher than 20 percent is not warranted under Diagnostic Code 7312 for cirrhosis.  The medical evidence from July 29, 2004, to July 17, 2008, shows that his abdomen was not tender and there was no organomegaly, which would include the liver.  There also were no ascites present or evidence of portal hypertension.  The Veteran's weight was reported at 200 pounds and there was no evidence of minor weight loss.  The December 2009 reports and the Veteran's hearing testimony note findings of fatigue, malaise, and right upper quadrant pain, but without any other criteria for a 30 percent rating, a higher rating under DC 7312 does not apply.

Effective July 17, 2008, to July 27, 2009, the medical evidence shows the Veteran continued on entecavir, antiviral therapy, aciphex, bariclude, aspirin, multivitamin, and tramadol.  He also was on lactulose for mild encephalopathy.  While it was reported that he was "doing well with no symptoms" the same report notes that he had alternating diarrhea and constipation, and increasing fatigue and malaise that impacted his daily functioning and made working difficult.  There also were some findings of right upper quadrant pain.  MRI readings showed mild portal hypertension, mild upper abdominal adenopathy, and mild splenomegaly.  Ultrasound, CT, and MRI reports of the abdomen also started to show a suspicious hypervascular lesion in the liver and hepatocellular carcinoma could not be excluded.  Radiographic evidence was noted to be consistent with hepatocellular carcinoma.  It was noted that it would be a difficult nodule to percutaneously biopsy at that time.  It also was doubted by the examining physician that due to the size of the nodule that he had metastatic disease.  His weight went down to 196 (from 200) but then back up to 205, and on physical examination, he was well-developed and well-nourished and alert and oriented.  There also was no evidence of ascites or scleral jaundice, though it was reported that the Veteran's skin had some stigmata of liver disease.  The December 2009 medical reports and the Veteran's hearing testimony also note findings of right upper quadrant pain as far back as 2004.

These medical findings do not warrant a rating higher than 20 percent under  Diagnostic Code 7345.  While the Veteran has fatigue and malaise that affect his daily functioning, he is not shown to be anorexic.  Moreover, his loss of four pounds is not considered the type of "minor weight loss" contemplated by the code, as his baseline weight was 200 pounds and he would have had to lose 10 to 20 percent of this (i.e., 20 to 40 pounds) in order to qualify as minor weight loss.  Moreover, the Veteran was found to be well-developed and well-nourished on physical examination, and regained the weight within the year.  There were findings of abdominal adenopathy and mild splenomegaly but there were no findings of hepatomegaly.  Additionally, the medical evidence does not show, nor does the Veteran report, that his fatigue, malaise, vomiting, nausea, arthralgia, or right upper quadrant pain caused an incapacitating episode lasting for at least four weeks.  He continues to require constant medication.  Therefore, he meets the criteria for a 20 percent rating under DC 7345.

On the other hand, the medical findings do more closely approximate the criteria for a 50 percent rating under Diagnostic Code 7312 for cirrhosis, as the Veteran was found to have at least one episode of mild encephalopathy.  MRI reports also show portal hypertension and splenomegaly, and the Veteran has fatigue, right upper quadrant pain, and malaise.  He is not shown to be anorexic.  And, as noted above, he does not have the type of "minor weight loss" contemplated by the code.  Nonetheless, all doubt is resolved in the Veteran's favor that he meets the criteria for a 50 percent rating under DC 7312, effective July 17, 2008, to July 27, 2009.

The next higher 70 percent rating under Diagnostic Code 7312 is not warranted, as the medical evidence from July 17, 2008, to July 27, 2009, does not show any ascites, two or more episodes of hepatic encephalopathy, or hemorrhage from varices or portal gastropathy.  Moreover, while cancer was suspected and could not be ruled out, there is no probative evidence of liver cancer during this time frame.  A nursing note indicates that the Veteran had a malignant tumor but this report appears to be premature, as none of the studies conducted could definitively make this diagnosis.  He was shown to have radiographic evidence consistent with hepatocellular carcinoma but it was doubted by one of his treating physicians that he had metastatic disease due to the size of the lesion, and a diagnosis still was not given.  MRI and CT scans showed that hepatocellular carcinoma could not be ruled out, but a diagnosis of cancer was not given.  It was also noted that a needle biopsy would be difficult.  Therefore, the Veteran does not meet the criteria for a rating for malignant neoplasms of the digestive system under Diagnostic Code 7343.

Effective July 27, 2009, the Veteran continued to be treated on medication for his hepatitis B-induced cirrhosis and was now experiencing both, symptoms and objective findings, of complications of liver disease that rendered him unable to work as a mail carrier.  He had progressive fatigue based on his liver disease, which had limited his daily functioning.  More recently, he had difficulty concentrating with altered sleep/wake cycles, which were typical manifestations of hepatic encephalopathy.  In August 2009, a private liver disease/ transplant clinic consultation signed by Dr. P-V notes that the Veteran did not have any encephalopathy.  Regarding portal hypertension, the Veteran had varices, but had never experienced an episode of upper gastrointestinal bleeding and had no ascites.  He had minimal abdominal discomfort with no nausea, vomiting, hematemesis, or melena.  He had no limitation of his physical activities and denied any significant weight gain or loss, anorexia, or jaundice.  It also was noted that he had no splenomegaly, hepatomegaly, or abdominal masses.  

Dr. P-V later submitted another letter dated in November 2009 noting that the Veteran experienced hepatic encephalopathy that severely impaired his physical and cognitive capabilities on a daily basis.  In addition, he had developed at least one liver nodule that they were currently following with radiologic imaging studies to determine the possibility of malignant transformation.  He had been instructed to cease working and driving immediately.  Dr. G. stated in December 2009 that the Veteran was fully disabled.

The Veteran reported on the February 2010 VA examination that he had daily incapacitating episodes within the last 12-month period and that current symptoms included near constant fatigue and malaise and intermittent nausea.  He also had right upper quadrant and abdominal pain.  There was no vomiting, anorexia, abdominal distention, or jaundice.  There also were no extra-hepatic manifestations of the Veteran's liver disease.  

There is some inconsistency in the medical evidence of record effective July 27, 2009.  While the Veteran was not shown to have any encephalopathy in August 2009, a November 2009 report signed by the same physician notes that the Veteran had hepatic encephalopathy that severely impaired his physical and cognitive capabilities on a daily basis.  A previous July 2009 report also notes that the Veteran had difficulty concentrating with altered sleep/wake cycles, which were typical manifestations of hepatic encephalopathy.  The Veteran further testified at the Board hearing that he had encephalopathy, which impaired his ability to make decisions, which led to his retirement from the Post Office in July 2009.  Giving all benefit of the doubt to the Veteran, the Board determines that the Veteran has had at least two episodes of hepatic encephalopathy since July 27, 2009.  Under DC 7312 for cirrhosis of the liver, a history of two or more episodes of hepatic encephalopathy warrants a 70 percent rating.

The next higher rating, 100 percent under Diagnostic Code 7312, is not warranted because the Veteran is not shown to have substantial weight loss (or even minor weight loss), persistent jaundice (or any jaundice at all), ascites, hemorrhage from varices or portal gastropathy (erosive gastritis) or hepatic encephalopathy that is refractory to treatment.  As the Veteran is at times shown not to have hepatic encephalopathy, the medication he is taking presumably helps to limit its recurrence.  Therefore, it is not shown to be refractory to medication.  Moreover, he is not shown to have any ascites or hemorrhage.

A 100 percent rating also is not warranted under Diagnostic Code 7345, as the probative medical evidence of record does not show near-constant debilitating symptoms of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.  He had progressive fatigue based on his liver disease, which had limited his daily functioning but this is contemplated by a 60 percent rating under DC 7345.  The Veteran stated on the February 2010 VA examination report that he had near constant fatigue and malaise and intermittent nausea, in addition to right upper quadrant and abdominal pain.  He also testified that he had arthralgia.  However, his findings regarding his constant symptoms are not consistent with the medical findings of record.  There is no doubt that his hepatitis significantly affects him every day.  For a 100 percent rating, however, the Rating Schedule contemplates constant symptoms that never cease.  There is no probative medical evidence that the Veteran never gets a reprieve from his symptomatology.  It actually was reported in July 2009 that he had no limitation of his physical activities.

The Board notes that Dr. G. stated in December 2009 that the Veteran was "fully" disabled.  To some extent, this has been remedied by his grant of entitlement to a TDIU.  As for a schedular rating of 100 percent, however, as noted above, the Veteran does not meet the schedular criteria.

There also is no probative medical evidence of a diagnosis of hepatocellular carcinoma.  In December 2009, Dr. L. submitted a letter noting that they had recently found a mass in his liver, which was found to be hepatocellular carcinoma.  However, the statement by Dr. L in December 2009 is not supported by the laboratory studies of record, or any of the other doctors of record.  A December 2009 MRI report notes findings consistent with the Veteran's known cirrhosis with cirrhotic appearing liver and splenomegaly with no significant ascites; and contrast enhanced images of 9mm focus in the left lob of the liver; in addition to at least two other small foci of enhancement, measuring 8mm and 4mm, which might represent regenerated nodules.  Continued surveillance was recommended but a diagnosis of hepatocellular carcinoma was not given.  Dr. P-V and Dr. V also never diagnosed the Veteran with hepatocellular carcinoma but noted that they were following his case closely to determine whether any malignancy developed.  It had previously been noted in August 2009 that an arterial enhancing lesion in the setting of hepatitis B induced cirrhosis was concerning for hepatocellular carcinoma, but there was a radiologic imaging discrepancy on the actual size of the lesion.  

The February 2010 VA examiner further found that the mass discovered during laboratory studies had not been biopsied and that there was no clear diagnosis of malignancy at that time.  However, the examiner did not note the most recent MRI studies in December 2009, which noted that additional nodules might represent regenerated nodules.  Further the VA examiner noted that there was no history of portable hypertension or significant cirrhosis or malignancy history; but the Veteran does in fact, have a history of portable hypertension and cirrhosis.  Nonetheless, a diagnosis of hepatocellular carcinoma was not given on the December 2009 MRI report.  

In September 2010, Dr. P-V submitted a letter noting that the Veteran was diagnosed with a liver tumor, underwent radiofrequency ablation in July 2010, and was currently being evaluated for a liver transplant.  Again, a diagnosis of liver cancer was not given.

Therefore, for the period effective July 27, 2009, a rating of 70 percent, but no higher, is warranted.

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The record reflects that the Veteran has not required frequent hospitalization for the service connected disability, and that the manifestations of the disability are not in excess of those contemplated by the assigned rating.  Further, there is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Although he had to miss time from work due to his symptoms, the earnings and leave statement of record dated in December 2007 shows that he missed approximately six days that year.  He also reported that he would only take off one to two days at a time.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board has concluded that referral of this case for extraschedular consideration for the disabilities on appeal is not in order.

In light of the holding in Fenderson, supra, the Board has also considered whether the Veteran is entitled to any additional "staged" ratings for his service connected hepatitis B and C with liver complications, as the Court has indicated can be done in this type of case.  Based upon the record, we find that at no time during the separately evaluated intervals during the claim period has the disability on appeal been more disabling than as currently rated under the present decision of the Board.

As the Veteran was granted entitlement to a TDIU during the course of the appeal, and did not appeal the effective date of the entitlement to benefits, which was based on the date he stopped working, any inferred claim raised under Rice v. Shinseki, 22 Vet. App. 447 (2009) becomes moot.  

The Veteran has reported throughout the record and during his hearing that he has liver cancer and is terminally ill.  He is competent to report symptoms associated with his hepatitis with liver complications, but some of his reports are inconsistent with medical evidence.  For instance, he reported constant symptoms in February 2010, but the medical evidence more closely approximates the criteria for daily symptoms.  Also, while the Veteran has stated that he has liver cancer, clinical and laboratory studies of record do not support this diagnosis.  Thus his statements, while competent, are not deemed to be credible.  Moreover, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the severity of his hepatitis including whether or not he has hepatocellular carcinoma, and his views in that regard are of no probative value.  And, even if his opinion was entitled to be accorded some probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of his hepatitis including the laboratory studies showing that hepatocellular carcinoma was suspected but not definitively diagnosed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran has been assigned an increased initial rating of 20 percent for hepatitis B and C with liver complications, effective July 29, 2004; 50 percent, effective July 17, 2008; and 70 percent, effective July 27, 2009.  To the extent that any further increase is denied, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and an increased initial rating is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra, at 57-58.



ORDER

Entitlement to a disability evaluation of 20 percent is granted from July 29, 2004, for service-connected hepatitis B and C with liver complications.

Entitlement to a disability evaluation of 50 percent is granted from July 17, 2008, for service-connected hepatitis B and C with liver complications.

Entitlement to a disability evaluation of 70 percent is granted from July 27, 2009, for service-connected hepatitis B and C with liver complications.


REMAND

The Veteran testified at the Board hearing that he was scheduled for a liver transplant in March 2011.  As this would potentially increase his disability evaluation for his service-connected hepatitis B and C with liver complications, any surgical records from a liver transplant should be obtained and added to the record.  

If necessary, another VA examination should be performed to determine the present severity of any residuals of the service-connected hepatitis B and C with liver complications.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter asking him to submit any records of liver transplant surgery that was scheduled for March 2011, or to alternatively provide the proper release forms so that VA can make reasonable efforts to obtain the records.

2.  When the development requested has been completed, readjudicate the case on the basis of the additional evidence.  Determine whether any additional development is deemed necessary including whether another VA examination should be scheduled to determine the present severity of the hepatitis B and C with liver complications.  If the benefit sought is not granted, furnish the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


